Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
The claims 2, 4-5, 7 and 9-12 are allowed.  Specifically, the independent Claims 2  and 7 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claim. 

Reasons for allowance
Regarding prior art, Claims  2  and 7. Though the prior arts search,
a) Carlbom et al. (US PGPub 20030142210) teaches using a relative delay in arrival of a generated Rayleigh wave at a multiplicity of geophones or microphones to determine the location of a source.  However, while times of arrival and differences in times from multiple sensors are used Carlbom does not teach or suggest “subtracting propagation time of the second elastic waves” and “adding the third time of arrival and a fourth time of arrival of the second elastic wave propagating from the arrival position to the first detector.”
b) Fukutomi et al. (US PGPub 20090199642 – cited in previous PTO-892) teaches calculating a difference between propagation time of a surface wave and propagation time of diffracted wave that propagates above a flaw.  However, this difference does not correspond to those calculated by the claimed “third processor.”
c) Suetoshi et al. (US PGPub 20100018313) teaches using the difference in propagation time between multiple transducers on a surface to detect a shape of a target object.  These differences do not correspond to those calculated by the claimed “third processor.” 
d) Salamone et al. (US PGPub 20210025854 – cited in previous PTO-892) discloses the use of different sensors to measure acoustic waves, including both contact sensors and air-coupled sensors.  However, Salamone does not disclose any use of times of arrival in calculations similar to those claimed.
e) Cao et al. (US PGPub 20130289896 – cited in previous PTO-892) teaches recording leaky surface waves with direction microphones and teaches calculating the difference in arrival time between a direct acoustic wave and a leaky surface wave.  This difference does not correspond to any of the calculations using time of arrival claimed.
The prior arts fail (see PTO 892) and IDS to further teach or suggest a combination, specifically 
Claim 2: “the third processor acquires a third time of arrival of the first elastic waves directly propagating from the source to the first position by subtracting propagation time of the second elastic waves from the first position to the second position in a direction tilted in the predetermined angle to a normal line of the surface from the first time of arrival output from the first processor, calculates a fifth time of arrival by adding the third time of arrival and a fourth -3-Application No.: 17/183,275 Attorney Docket No.: 12915.0036-00000 time of arrival of a surface wave propagating from the  first position to the first detector third position along the surface, calculates and outputs [[a]] an arrival time difference between the fifth time of arrival and the second time of arrival output from the second processor, and the fourth processor receives the arrival time difference  and a separation distance between   a fourth position at which a line normal to the surface through the source intersects the surface and the  third position,   calculates the depth of the source based on the arrival time difference and the separation distance, and outputs the depth of the source.”
Claim 7:”   calculating a third time of arrival of the first elastic waves directly propagating from the source to  the first position  by subtracting propagation time of the second elastic waves from the first position to the second position in a direction tilted in the predetermined angle to a line normal to the surface from the first time of arrival, a fifth time of arrival by adding the third time of arrival and a fourth time of arrival of the surface wave propagating from the  first position to the third position along the surface, and  an arrival time difference between the fifth time of arrival and the second time of arrival   and  calculating the depth of the source from the arrival time difference and a separation distance between  a fourth position at which a line normal to the surface through the source intersects the surface and the  third position.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864